Citation Nr: 1141643	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-01 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for postoperative arthralgia of the left knee, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to February 1999.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to an increased rating for left knee disability.  A notice of disagreement was filed in February 2007, a statement of the case was issued in January 2008, and a substantive appeal was received in January 2008.

A January 2008 rating decision granted a temporary total rating pursuant to 38 C.F.R. § 4.30 (2011) based on the need for convalescence, from December 12, 2006, to January 31, 2007.  A 10 percent disability rating was assigned from February 1, 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a May 2006 VA examination to assess the nature and severity of his left knee disability.  On December 12, 2006, the Veteran underwent arthroscopic surgery for grade II chondromalacia, left lateral tibial plateau, and a temporary total rating was assigned through January 31, 2007.  VA outpatient treatment records reflect that the Veteran sustained a work injury on February 9, 2007.  He reported that his knee buckled and he fell on gravel.  He reported pain and swelling following the injury.  In a May 2009 statement from the Veteran, he requested a VA examination indicating that his condition had worsened.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  In order to more accurately reflect the current level of the Veteran's disability, the Board believes that an examination and opinion is necessary.

Correspondence dated in February 2006 from Dr. Jeffrey Long, of Family Medical Associates, reflects findings pertaining to the Veteran's left knee.  The Veteran's treatment records from Dr. Long for the period February 2005 to the present should be associated with the claims folder.

Updated VA outpatient treatment records should be associated with the claims folder for the period October 25, 2007, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Updated treatment records from the Birmingham VAMC dated from October 25, 2007, to the present should be associated with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  After obtaining an appropriate release from the Veteran, request treatment records from Dr. Long for the period February 2005, to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  The Veteran should be afforded an orthopedic examination to determine the current severity of his left knee disability.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All indicated studies, including X-rays, should be performed.  

The examiner should undertake range of motion studies of the knee, noting the exact measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and attempt to assess the extent of any pain.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  If this is not possible, the examiner should so state.  The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the knee.  The examiner should also determine if the knees lock and if so the frequency of the locking.  The examiner should comment on the presence of any severe painful motion or weakness in the knees.  The examiner should comment on the Veteran's ability to work due to his left knee disability, and provide a rationale for any opinion.

4.  After completion of the above, the RO should review the expanded record and readjudicate the left knee increased rating issue.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


